Citation Nr: 0717682	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to June 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that during his February 2007 travel board 
hearing, the veteran argued that the effective date of his 10 
percent rating for bilateral hearing loss should be pushed 
back to his date of discharge from service.  Thus, the Board 
refers the issue of entitlement of an earlier effective date 
for bilateral hearing loss back to the RO.


FINDING OF FACT

The veteran has a Level II hearing acuity in his right ear 
and a Level VI hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in July 2003 (prior to 
the July 2004 grant of service connection).  This letter 
adequately informed the veteran of the type of evidence and 
information necessary to substantiate the claim of service 
connection for bilateral hearing loss.  The letter, however, 
did not provide notice of the type information and evidence 
necessary to establish a disability rating or an effective 
date.  Thus, there was a notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the veteran's July 2004 rating decision 
granting service connection for bilateral hearing loss, the 
veteran has substantially participated in the appeals 
process.  He has submitted VA medical records, and testified 
at a travel board hearing before the undersigned veterans law 
judge.  Also, the veteran received a Statement of the Case 
dated June 2004, as well as a supplemental statement of the 
case in April 2005 which outlined the legal criteria for an 
increased rating for bilateral hearing loss, and he had an 
opportunity to respond.  In addition, in March 2006, he was 
given notice of the evidence needed to establish a disability 
rating and an effective date.  He also had an opportunity to 
respond to this notice.

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  There has been 
no prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
his claim.

The Board further notes that the veteran's service medical 
records and VA records have been obtained.  The veteran was 
also provided with a VA examination for his bilateral hearing 
loss, and was afforded a travel board hearing before the 
undersigned veterans law judge.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Given the foregoing, the Board concludes that the duty to 
assist has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I though XI) for 
hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial rating in excess of 10 percent for bilateral 
hearing loss. 


History and Analysis

In a July 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating, effective from May 2003.  

On audiological examination in June 2004, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 20, 
30, 55, and 60 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 41 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 45, 65, 70, and 70 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 63 decibels.  
Speech recognition was 84 percent in the right ear and 60 
percent in the left ear.  The examiner noted that thresholds 
were within normal limits to a moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

The veteran also submitted VA outpatient records containing 
diagnoses that are consistent with the findings of the VA 
audiological examinations.  

In June 2004, under Table VI, the veteran's puretone 
threshold average of 41 decibels and speech recognition of 84 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 63 
decibels and speech recognition of 60 percent indicates that 
his hearing acuity was Level VI in the left ear.  Under Table 
VII, Level II in the right ear and Level VI in the left ear 
allows for a 10 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The veteran was afforded a travel board hearing before the 
undersigned veteran's law judge.  During his hearing, he 
testified that he had experienced hearing loss since he was 
discharged from service.  He clarified that he wanted an 
earlier effective date for the grant of service connection 
and compensation for bilateral hearing loss.  The Board has 
addressed the veteran's assertion in the introduction section 
of this decision.

Since the veteran has not met the criteria for a rating in 
excess of 10 percent at any time since the grant of service 
connection, the Board finds that a rating in excess of 10 
percent evaluation for the veteran's bilateral hearing loss 
disability is not warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

As preponderance of the evidence is against a higher rating, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


